       Case 4:19-cv-03425-JST Document 53 Filed 09/13/19 Page 1 of 3



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,          Case No. 19-cv-03425-JST
17
                            Plaintiff,               STIPULATION REGARDING
18                                                   ALTERNATIVE DISPUTE RESOLUTION
            v.
                                                     PROCESS
19
     GLOBAL++, an unincorporated
20   association; RYAN HUNT, a.k.a.
     “ELLIOTROBOT,” an individual;
21   ALEN HUNDUR, a.k.a. “IOS N00B,”
     an individual; and DOES 1-20,
22
                            Defendants.
23

24

25

26

27

28


                                                                                      STIPULATION
                                                                            Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 53 Filed 09/13/19 Page 2 of 3



 1          The parties jointly file this Stipulation to inform the Court that they have met and
 2   conferred regarding alternative dispute resolution in this case. The parties have stipulated to
 3   court-sponsored Early Neutral Evaluation (“ENE”). See Dkts. 43, 45. The parties are currently
 4   awaiting appointment of a neutral and will promptly undertake the ENE process upon that
 5   appointment.
 6

 7

 8   DATED: September 13, 2019                          PERKINS COIE LLP
 9
                                                        By: /s/ Ryan Spear
10                                                          Ryan Spear
11                                                      Attorneys for Plaintiff Niantic, Inc.
12
     DATED: September 13, 2019                          POLSINELLI LLP
13

14                                                      By: /s/ Fabio E. Marino
                                                            Fabio E. Marino
15
                                                        Attorneys for Defendants
16                                                      Ryan Hunt and Alen Hundur
17

18

19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                                                                              STIPULATION
                                                                                    Case No. 19-cv-03425-JST
        Case 4:19-cv-03425-JST Document 53 Filed 09/13/19 Page 3 of 3



 1          I, Julie Schwartz, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the
 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
      DATED: September 13, 2019                          By: /s/ Ryan Spear
 4
                                                             Ryan Spear
 5
                                                         Attorney for Plaintiff Niantic, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
